   8:20-cr-00178-RFR-MDN Doc # 25 Filed: 10/29/20 Page 1 of 1 - Page ID # 75




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiffs,                                      8:20CR178

        vs.
                                                                          ORDER
JOSH BOWMAR, SARAH BOWMAR, and
BOWMAR BOWHUNTING, LLC,

                        Defendants.


       This matter is before the court on Defendant's UNOPPOSED MOTION TO EXTEND
PRE-TRIAL MOTION DEADLINE [24]. For good cause shown, I find that the motion should
be granted. Defendant will be given an approximate 10-day extension. Pretrial Motions shall be
filed by November 12, 2020.
       IT IS ORDERED:
       1.      Defendant's UNOPPOSED MOTION TO EXTEND PRE-TRIAL MOTION
DEADLINE [24] is granted. Pretrial motions shall be filed on or before November 12, 2020.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between today’s date, and November 12, 2020, shall
be deemed excludable time in any computation of time under the requirement of the Speedy
Trial Act for the reason defendant's counsel required additional time to adequately prepare the
case, taking into consideration due diligence of counsel, and the novelty and complexity of this
case. The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).


       Dated this 29th day of October, 2020.

                                                       BY THE COURT:

                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge
